DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,694,298. Although the claims at issue are not identical, they are not patentably distinct from each other because, claims 1-20 of the instant application are similar in scope and content of the patented claims 1-20 issued to the same applicant.
It is clear that all the elements of the application claims 1-20 are to be found in patented claims 1-20 (as the application claims 1-20 fully encompasses patented claims 1-20).  The In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-20 is anticipated by claims 1-20 of the patent, it is not patentably distinct from of the patented claims. 
Application No: 16/896,548
Patent No: 10,694,298
1. A hearing aid, comprising: an audio pickup module; a speech modeling module; an amplifier module; and a speaker element.
1. A hearing aid, comprising: an audio pickup module; a speech modeling module, the speech modeling module capable of receiving audio from the audio pickup module, the speech modeling module including at least: a Codebook Excited Linear Prediction (“CELP”) encoder configured for encoding the audio from the audio pickup module; and a CELP decoder configured for providing a speech output based upon data received from the CELP encoder; an amplifier module; a speaker element configured for providing hearing aid auditory output from the amplifier module; a switching element configured for passing selected data to the amplifier module; and a central processing unit, the central processing unit configured for controlling the switching element to select between the audio from the audio pickup module and the speech output provided by the CELP decoder for passing the selected data to the amplifier module, the central processing unit controlling the switching element based upon a presence of speech within the audio from the audio pickup module being signaled by the CELP encoder.
2. The hearing aid of claim 1, further comprising: a noise cancellation module.
2. The hearing aid of claim 1, wherein the audio pickup module comprises: a noise cancellation module configured for reducing noise from audio detected at the audio pickup module.
3. The hearing aid of claim 1, further comprising: an audio band equalization module.
3. The hearing aid of claim 1, further comprising: an audio band equalization module, the audio band equalization module configured for processing of audio detected at the audio pickup module.
4. The hearing aid of claim 1, wherein the audio pickup module comprises: at least two microphone elements.
4. The hearing aid of claim 1, wherein the audio pickup module comprises: at least two microphone elements.
5. The hearing aid of claim 4, further comprising: a microphone beam-steering module.
5. The hearing aid of claim 4, further comprising: a microphone beam-steering module.
6. The hearing aid of claim 1, further comprising: a microphone preamp module.
6. The hearing aid of claim 1, wherein the audio pickup module comprises: a microphone preamp module.
7. The hearing aid of claim 1, wherein the speech modeling module comprises: a Codebook Excited Linear Prediction (“CELP”) speech modeling module.
7. The hearing aid of claim 1, wherein the speech modeling module comprises: a Codebook Excited Linear Prediction (“CELP”) speech modeling module including at least the CELP encoder and the CELP decoder.
8. The hearing aid of claim 7, wherein the CELP speech modeling module comprises: a 

9. The hearing aid of claim 8, wherein the CELP speech modeling module configured for isolating speech audio from background audio comprises: a CELP speech modeling module configured for isolating speech audio from background audio, including at least: accepting audio received via the audio pickup module; isolating the speech audio from the audio received via the audio pickup module; and providing the speech audio to the amplifier module.
9. The hearing aid of claim 8, wherein the CELP speech modeling module configured for isolating speech audio from background audio using the at least one of the CELP encoder or the CELP decoder comprises: a CELP speech modeling module configured for isolating speech audio from background audio, including at least: accepting audio received via the audio pickup module; isolating the speech audio from the audio received via the audio pickup module; and providing the speech audio to the amplifier module.
10. The hearing aid of claim 9, wherein isolating the speech audio from the audio received via the audio pickup module comprises: routing the audio received via the audio pickup module through a CELP encoder; and decoding a stream received from the CELP encoder, the decoding resulting in the speech audio.
10. The hearing aid of claim 9, wherein isolating the speech audio from the audio received via the audio pickup module comprises: routing the audio received via the audio pickup module through the CELP encoder; and decoding, using the CELP decoder, a stream received from the CELP encoder, the decoding resulting in the speech audio.
11. The hearing aid of claim 10, wherein routing the audio received via the audio pickup module through a CELP encoder comprises: providing a mean square error (“MSE”) value from the CELP encoder, the MSE value being inversely proportional to an amount of speech detected in the audio received via the audio pickup module.
11. The hearing aid of claim 10, wherein routing the audio received via the audio pickup module through the CELP encoder comprises: providing a mean square error (“MSE”) value from the CELP encoder, the MSE value being inversely proportional to an amount of speech detected in the audio received via the audio pickup module.
12. The hearing aid of claim 10, wherein decoding a stream received from the CELP encoder, the decoding resulting in the speech audio comprises: conveying a stream received from the CELP encoder to the amplifier module when a mean square error (“MSE”) value indicated by the CELP encoder 

13. The hearing aid of claim 1, wherein the amplifier module comprises: a speech amplifier module configured to increase a volume of audio received via the audio pickup module when the audio received via the audio pickup module bears speech audio.
13. The hearing aid of claim 1, wherein the amplifier module comprises: a speech amplifier module configured to increase a volume of audio received via the audio pickup module when the audio received via the audio pickup module bears speech audio.
14. The hearing aid of claim 13, wherein the speech amplifier module configured to increase a volume of audio received via the audio pickup module when the audio received via the audio pickup module bears speech audio comprises: a speech amplifier module configured to increase a volume of audio received via the audio pickup module when the speech modeling module indicates that the audio received via the audio pickup module bears speech audio.
14. The hearing aid of claim 13, wherein the speech amplifier module configured to increase a volume of audio received via the audio pickup module when the audio received via the audio pickup module bears speech audio comprises: a speech amplifier module configured to increase a volume of audio received via the audio pickup module when the speech modeling module indicates that the audio received via the audio pickup module bears speech audio.
15. The hearing aid of claim 14, wherein the speech amplifier module configured to increase a volume of audio received via the audio pickup module when the speech modeling module indicates that the audio received via the audio pickup module bears speech audio comprises: a speech amplifier module configured to increase a volume of audio received via the audio pickup module when a Codebook Excited Linear Prediction (“CELP”) speech modeling module indicates that the audio received via the audio pickup module bears speech audio.
15. The hearing aid of claim 14, wherein the speech amplifier module configured to increase a volume of audio received via the audio pickup module when the speech modeling module indicates that the audio received via the audio pickup module bears speech audio comprises: a speech amplifier module configured to increase a volume of audio received via the audio pickup module when a Codebook Excited Linear Prediction (“CELP”) speech modeling module indicates that the audio received via the audio pickup module bears speech audio.
16. The hearing aid of claim 15, wherein the speech amplifier module configured to increase a volume of audio received via the audio pickup module when a Codebook Excited Linear Prediction (“CELP”) speech modeling module indicates that the audio received via the audio pickup module bears 

17. The hearing aid of claim 2, wherein the noise cancellation module comprises: a noise cancellation module configured to: detect a loudness of an audio input measured from each microphone of a plurality of microphones in the audio pickup module; determine which microphone is receiving the loudest audio input; and subtracting audio inputs from microphones in the audio pickup module other than the microphone that is receiving the loudest audio input.
17. The hearing aid of claim 2, wherein the noise cancellation module comprises: a noise cancellation module configured to: detect a loudness of an audio input measured from each microphone of a plurality of microphones in the audio pickup module; determine which microphone is receiving the loudest audio input; and subtracting audio inputs from microphones in the audio pickup module other than the microphone that is receiving the loudest audio input.
18. The hearing aid of claim 3, wherein the audio band equalization module comprises: an audio band equalization module configured to modify a frequency response curve applied to audio received via the audio pickup module upon a mean square error (“MSE”) value indicated by the speech modeling module indicating that the audio received via the audio pickup module bears speech audio, the frequency response curve applied to the audio received via the audio pickup module optimized for hearing of speech and not for hearing of environmental audio.
18. The hearing aid of claim 3, wherein the audio band equalization module comprises: an audio band equalization module configured to modify a frequency response curve applied to audio received via the audio pickup module upon a mean square error (“MSE”) value indicated by the speech modeling module indicating that the audio received via the audio pickup module bears speech audio, the frequency response curve applied to the audio received via the audio pickup module optimized for hearing of speech and not for hearing of environmental audio.
19. A hearing aid method, comprising: receiving an audio signal; detecting, via Codebook Excited Linear Prediction (“CELP”) speech modeling, a voice signal within the audio signal; adjusting an audio volume for optimal voice hearing if a voice signal is detected within the audio signal; and applying a processed audio signal that includes the adjusted audio volume to a speaker element.
19. A hearing aid method, comprising: receiving an audio signal; detecting, via Codebook Excited Linear Prediction (“CELP”) speech modeling, if a voice signal is present within the audio signal; adjusting an audio volume for optimal voice hearing if the detecting, via the CELP speech modeling, indicates that a voice signal is present within the audio signal; and applying a processed audio signal that includes the adjusted audio volume to a speaker element.
20. A hearing aid method, comprising: receiving an audio signal; detecting a voice signal within the audio signal; isolating, via Codebook Excited Linear Prediction (“CELP”) speech modeling, the voice signal within the audio signal from background audio within the audio signal; adjusting an audio volume of the voice signal for optimal voice hearing; and applying a processed audio signal that includes the adjusted audio volume to a speaker element.
20. A hearing aid method, comprising: receiving an audio signal; detecting, via Codebook Excited Linear Prediction (“CELP”) speech modeling, if a voice signal is present within the audio signal; controlling a switching element to pass data selected from the audio signal or the voice signal present within the audio signal; and applying the data passed from the switching element to a speaker element.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: In claim 1, the recitation of individual modules does not connect how the individual modules are connected together, similarly in claim 6. The modules as recited appear to be not connected or interrelated to each other.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kates (US 2013/0089227 A1).
As per claim 1, Kates teaches a hearing aid, comprising: an audio pickup module (Fig.1, items 4 and 6, 0096); a speech modeling module (0038); an amplifier module (0017); and a speaker element (Fig.1, 0096, item 10).  
As per claim 2, Kates teaches the hearing aid of claim 1, further comprising: a noise cancellation module (Fig.1, item 8, 0096).  



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2013/0089227 A1) in view of Visser et al., (US 2012/0224456 A1).
As per claim 3, Kates while teaching a hearing aid, however fails to explicitly teach an audio band equalization module as per claim 3. Visser et al., however teach audio band equalization (0081). It would have been obvious to one with ordinary skill in the art to incorporate the audio band equalization as taught by Visser et al., because this would be effective in selecting estimated directed of arrival of an audio frequency component of a multichannel signal (abstract, 0065).
As per claim 4, Kates in view of Visser et al., teach the hearing aid of claim 1, wherein the audio pickup module comprises: at least two microphone elements (Visser et al., 0063).  
As per claim 5, Kates in view of Visser et al., teach the hearing aid of claim 4, further comprising: a microphone beam-steering module (Visser et al., 0091).  
As per claim 6, Kates in view of Visser et al., teach the hearing aid of claim 1, further comprising: a microphone preamp module (Visser et al., 0107, Kates 0017).  

As per claim 8, Kates in view of Visser et al., teach the hearing aid of claim 7, wherein the CELP speech modeling module comprises: a CELP speech modeling module configured for isolating speech audio from background audio (0078). 
As per claim 9, Kates in view of Visser et al., teach the hearing aid of claim 8, wherein the CELP speech modeling module configured for isolating speech audio from background audio comprises: a CELP speech modeling module configured for isolating speech audio from background audio, including at least: accepting audio received via the audio pickup module; isolating the speech audio from the audio received via the audio pickup module; and providing the speech audio to the amplifier module (Visser et al., 0070).  
As per claim 10, Kates in view of Visser et al., teach the hearing aid of claim 9, wherein isolating the speech audio from the audio received via the audio pickup module comprises: routing the audio received via the audio pickup module through a CELP encoder; and decoding a stream received from the CELP encoder, the decoding resulting in the speech audio (Visser et al., 0078).  
As per claim 11, Kates in view of Visser et al., teach the hearing aid of claim 10, wherein routing the audio received via the audio pickup module through a CELP encoder comprises: providing a mean square error ("MSE") value from the CELP encoder, the MSE value being inversely proportional to an amount of speech detected in the audio received via the audio pickup module (Visser et al., 0076, 0078). 

As per claim 17, Kates in view of Visser et al., teach the hearing aid of claim 2, wherein the noise cancellation module comprises:  -11-a noise cancellation module configured to: detect a loudness of an audio input measured from each microphone of a plurality of microphones in the audio pickup module; determine which microphone is receiving the loudest audio input; and subtracting audio inputs from microphones in the audio pickup module other than the microphone that is receiving the loudest audio input (Visser et al., 0076-0078).  
As per claim 18, Visser et al., teach the hearing aid of claim 3, wherein the audio band equalization module comprises: an audio band equalization module configured to modify a frequency response curve applied to audio received via the audio pickup module upon a mean square error ("MSE") value indicated by the speech modeling module indicating that the audio received via the audio pickup module bears speech audio, the frequency response curve applied to the audio received via the audio pickup module optimized for hearing of speech and not for hearing of environmental audio (Visser et al., 0076-0078). 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2013/0089227 A1) in view of Meincke et al., (US 2013/0195302 A1).

As per claim 14, Kates in view of Meincke et al., teach the hearing aid of claim 13, wherein the speech amplifier module configured to increase a volume of audio received via the audio pickup module when the audio received via the audio pickup module bears speech audio comprises: a speech amplifier module configured to increase a volume of audio received via the audio pickup module when the speech modeling module indicates that the audio received via the audio pickup module bears speech audio (0061 -0062).  

Claims 15-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2013/0089227 A1) in view of Meincke et al., (US 2013/0195302 A1), as applied to claim 14 above, and further in view of Visser et al., (US 2012/0224456 A1).
As per claim 15, Kates in view of Meincke et al., teach the hearing aid wherein the speech amplifier module configured to increase a volume of audio received via the audio pickup module when the speech modeling module indicates that the audio received via the audio 
As per claim 16, Kates in view of Meincke et al., further in view of Visser et al., teach the hearing aid of claim 15, wherein the speech amplifier module configured to increase a volume of audio received via the audio pickup module when a Codebook Excited Linear Prediction ("CELPF) speech modeling module indicates that the audio received via the audio pickup module bears speech audio comprises: a speech amplifier module configured to increase a volume of audio received via the audio pickup module when a mean square error ("MSE") value indicated by the Codebook Excited Linear Prediction ("CELPF) speech modeling module indicates that the audio received via the audio pickup module bears speech audio. (Kates, 0096, Meincke et al., 0061-0062, Visser et al., 0078). 
As per claim 19, Kates in view of Meincke et al., and further in view of Visser et al., teach a hearing aid method, comprising: receiving an audio signal; detecting, via Codebook Excited Linear Prediction ("CELP") speech modeling, a voice signal within the audio signal; adjusting an 
As per claim 20, Kates in view of Meincke et al., and further in view of Visser et al., teach a hearing aid method, comprising: receiving an audio signal; detecting a voice signal within the audio signal; isolating, via Codebook Excited Linear Prediction ("CELP") speech modeling, the voice signal within the audio signal from background audio within the audio signal; adjusting an audio volume of the voice signal for optimal voice hearing; and applying a processed audio signal that includes the adjusted audio volume to a speaker element (Kates, 0096, Meincke et al., 0061-0062, Visser et al., 0078). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Benattar (US 2019/0028803 A1) teaches an acoustic customization system to enhance a user's audio environment. One type of enhancement would allow a user to wear headphones and specify what ambient audio and source audio will be transmitted to the headphones. Added enhancements may include the display of an image representing the location of one or more audio sources referenced to a user, an audio source, or other location and/or the ability to select one or more of the sources and to record audio in the direction of the selected source(s). The system may take advantage of an ability to identify the location of an acoustic source or a 
Murarka et al., (US 2018/0367921 A1) teach a hearing aid comprises a housing and an audio processing system disposed in the housing, the audio processing system comprising at least one amplifier, an earbud formed as part of the housing or coupled to the housing to fit into an external acoustic meatus or ear canal of a user, one or more microphones coupled to an input of the amplifier, and one or more drivers coupled to an output of the amplifier to reproduce an amplified version of an input acoustic wave impinging on the one or more microphones. The audio processing system including a processor coupled between the microphone and the driver, wherein the processor is to provide one or more hearing correction functions. At least one of the one or more drivers or the one or more microphones, or a combination thereof, comprises an electrostatic acoustic transducer.
Lenhardt et al., (US 2010/0246867 A1) provide hearing device improvements using modulation techniques adapted to the characteristics of auditory and vestibular hearing. One embodiment provides for extending hearing to the infrasonic range by extracting sounds from the high ambient noise in this range and applying them to a carrier in the ultrasonic "quiet zone." Further extension of hearing into the ultrasonic range is provided by a modulation scheme which uses a fluid conduction coupler to match impedance for a vibration transducer applied to the skin. A variation on this embodiment integrates this ultrasonic hearing extension with normal acoustic headphones. Another embodiment compensates for high frequency hearing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658